Case: 1:17-md-02804-DAP Doc #: 3209 Filed: 03/06/20 1 of 2. PagelD #: 492073

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION OPIATE MDL 2804
LITIGATION

 

CASE NO.: 1:17-md-02804
This document relates to:

Sarasota County Public Hospital District d/b/a JUDGE DAN AARON POLSTER

Sarasota Memorial Health Care System, Inc. v.

Purdue Pharma L.P., et. al. SARASOTA COUNTY PUBLIC HOSPITAL

Case No, 1:18-op-46136-DAP DISTRICT’S JOINDER IN RESPONSE OF
CERTAIN HOSPITALS IN OPPOSITION
TO THE PEC’S AMENDED MOTION FOR
ENTRY OF ORDER ESTABLISHING
COMMON BENEFIT FUND

Plaintiff, Sarasota County Public Hospital District d/b/a Sarasota Memorial Health Care System,
Inc., by and through the undersigned counsel, hereby submits the following Joinder in the Response of
Certain Hospitals in Opposition to the PEC’s Amended Motion for Entry of Order Establishing Common
Benefit Fund filed February 28, 2020 (Dkt. No. 3197). Sarasota County Public Hospital District
incorporates and adopts herein by reference the entirety of said Response and further states:

Sarasota County Public Hospital District (“the District”) is a unique governmental entity. The
District is a subdivision of the State of Florida and an independent special district created and operating
under the authority of Chapter 2003-359, Laws of Florida. The District is governed by the Sarasota
County Public Hospital Board. The District owns and operates Sarasota Memorial Health Care System
d/b/a Sarasota Memorial Hospital.

The District has specific interests and individualized damages which require specialized

representation. The Plaintiffs’ Executive Committee has failed to address the needs of certain unique

 
Case: 1:17-md-02804-DAP Doc #: 3209 Filed: 03/06/20 2 of 2. PagelD #: 492074

public entities such as the District and any award of attorney fees from a common benefit fund is

premature, overbroad and fails to allocate recovery to governmental entities such as the District.

Dated: March 6, 2020,

STEVEN W. TEPPLER, ESQ.

Florida Bar No. 14787

12920 Fernbank Lane

Jacksonville, Florida 32223

Telephone: (202) 253-5670
steppler@me.com

Attorney for Plaintiff Sarasota County
Public Hosptial District

BENTLEY AND BRUNING, P.A.

MORGAN(R/BENTLEY, ESQ. &

Florida Bar No. 0962287
mbentley@bentleyandbruning.com

DAVID A. WALLACE, ESQ.

Florida Bar No. 0608386
dwallace@bentleyandbruning.com

783 South Orange Avenue, Third Floor

Sarasota, Florida 34236

Telephone: (941) 556-9030 Facsimile: (941) 312-5316
Secondary Email: mdiven@bentleyandbruning.com
Attorneys for Plaintiff Sarasota County Public Hospital
District

 

WILLIAM F. ROBERTSON, JR., ESQ.
Kirk-Pinkerton, PA

Florida Bar No. 436607

1 South Schoo! Avenue, 3 Floor

Sarasota, Florida 34237

(941) 364-2400

wrobertson@kirkpinkerton.com

Attorney for Plaintiff Sarasota County Public Hospital
District

 
